Citation Nr: 0729039	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for shrapnel 
wound to left axilla area with retained foreign body and 
scar.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, which granted service 
connection for the veteran's shrapnel wound with an initial 
noncompensable rating, effective June 14, 2002.

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer (DRO), 
sitting at the RO in April 2004; a transcript of the hearing 
is associated with the claims file.

In June 2006, the Board determined that an initial 
compensable rating for the veteran's service-connected 
shrapnel wound was not warranted.  The veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).

In a January 2007 Joint Motion for Remand, which was granted 
by Order of the Court in March 2007, the parties (the 
Secretary of VA and the veteran) determined that a remand was 
warranted.

The Joint Remand found that the Board did not apply all 
applicable laws and regulations or provide an adequate 
statement of reasons or bases for its determination regarding 
the veteran's claims.  Specifically, the Board was directed 
to address the medical findings of the May 2004 VA 
examination, to include consideration of a separate rating 
for involvement of the subscapularis in the veteran's 
shrapnel wound.



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  An initial compensable rating with respect to involvement 
of Muscle Group I in the veteran's shrapnel wound to left 
axilla area with retained foreign body and scar is not 
supported by the evidence. 

3.  Resolving all doubt in the veteran's favor, the veteran 
is entitled to a separate compensable rating of 10 percent, 
but no higher, for involvement of Muscle Group IV in his 
shrapnel wound to left axilla area with retained foreign body 
and scar.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for shrapnel wound to left axilla area with retained 
foreign body and scar with respect to Muscle Group II have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5302 (2006).

2.  The criteria for a separate 10 percent rating, but no 
higher, for shrapnel wound to left axilla area with retained 
foreign body and scar with respect to Muscle Group IV have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for shrapnel wound to his 
left shoulder area in June 2002.  The initial decision issued 
in June 2004 granted service connection for shrapnel wound to 
left axilla area with retained foreign body and scar and 
assigned an initial noncompensable disability rating, 
effective June 14, 2002.  The veteran thereafter appealed 
with respect to the initially assigned disability rating.  
The Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

However, the Court held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The veteran was sent VCAA letters with 
regard to his original claim for service connection for 
shrapnel wound to his left shoulder in July 2002 and February 
2004, prior to the issuance of the June 2004 rating 
decision.  The veteran was not sent a VCAA notice relevant to 
his initial rating claim. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in July 2002 and 
February 2004 advised him of the evidence necessary to 
establish service connection, and what evidence VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Further, these letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The February 2004 letter specifically requested 
that the veteran submit any copies of his service medical 
records that he had in his possession.  Therefore, the Board 
finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.  

Thus, the Board concludes that, having received compliant 
VCAA notices prior to issuance of the original decision, the 
veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Further, after the June 2006 Board decision and March 2007 
joint remand, which both thoroughly discussed the various 
relevant rating criteria applicable to muscle disabilities 
and scars, the veteran was given the opportunity to submit 
additional evidence in support of his initial rating claim 
prior to this readjudication of the case.
 
Therefore, the Board finds that the fact that no VCAA notice 
informed the veteran that the evidence must show that his 
disability was worse than contemplated in his noncompensable 
evaluation is harmless error because of the thorough and 
informative notices provided throughout the adjudication 
process and the meaningful opportunity the veteran has had to 
participate effectively in the processing of the claim.  In 
fact, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical and 
private treatment records and two VA examination reports 
dated in May 2004 were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The veteran 
has identified no additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim. 

Additionally, the veteran was afforded two VA examinations in 
May 2004.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's shrapnel wound to left axilla area 
with retained foreign body and scar.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
shrapnel wound.

The veteran's service-connected shrapnel wound to left axilla 
area with retained foreign body and scar has been assigned an 
initial noncompensable rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 5302 (2006).  The veteran contends that his 
symptomology is worse than is contemplated under such initial 
rating, and that a higher rating should, therefore, be 
assigned.  Specifically, he contends that he is entitled to a 
10 percent rating for a scar that is tender and causes 
discomfort when touched.

Diagnostic Code 5302 applies to residuals of injury to Muscle 
Group II, namely the extrinsic muscles of the shoulder 
girdle, to include the pectoralis major II (costosternal), 
latissimus dorsi and teres major, pectoralis minor, and 
rhomboid.  The function of these muscles is depression of the 
arm from vertical overhead to hanging at the side, downward 
rotation of the scapula and, in conjunction with Muscle Group 
III, forward and backward swing of the arm.  For the 
nondominant arm, Diagnostic Code 5302 provides for a 
noncompensable evaluation for a slight disability, a 20 
percent evaluation for a moderate disability, a 20 percent 
evaluation for a moderately severe disability and a 30 
percent evaluation for a severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5302.

Diagnostic Code 5304 applies to residuals of injury to Muscle 
Group IV, namely the intrinsic muscles of the shoulder 
girdle, to include the supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis.  The function of 
these muscles is stabilization of shoulder against injury in 
strong movements, holding head of humerus in socket, 
abduction, and outward rotation and inward rotation of the 
arm.  For the nondominant arm, Diagnostic Code 5304 provides 
for a noncompensable evaluation for a slight disability, a 10 
percent evaluation for a moderate disability, a 20 percent 
evaluation for a moderately severe disability and a 30 
percent evaluation for a severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5302.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate 
II.

The Board finds that, although the veteran is not entitled to 
an initial compensable rating with regard to Muscle Group II 
or a separate rating for his residual scar, he is entitled to 
a separate rating of 10 percent with regard to Muscle Group 
IV for his service-connected shrapnel wound to left axilla 
area with retained foreign body and scar.  Such disability is 
manifested by subjective complaints of pressure and pulling 
that worsens on occasion to a throb, difficulty holding arms 
overhead, discomfort in the vicinity of the trapezius muscle 
and the suprascapularis muscle, and fatigue.

The veteran's service medical records note no injury or 
treatment to the left shoulder, but a March 2002 X-ray shows 
metallic shrapnel within the inferior axilla.

April 2002 private treatment records note a diagnosis of left 
shoulder pain consistent with impingement.  Active range of 
motion was to 120 degrees before pain was elicited.  Passive 
range of motion was to 120 degrees flexion, with significant 
limitation to internal rotation and external rotation to 10 
degrees less than the contralateral side.  No significant 
weakness was noted with internal or external rotation.    

In May 2002, Dr. D. G. diagnosed and treated the veteran for 
left shoulder pain consistent with mild adhesive capsulitis 
and impingement.  The veteran exhibited flexion to 170 to 180 
degrees, some limitation with internal rotation, external 
rotation to 30 degrees and pain with internal rotation and 
abduction.  Physical therapy reports from April 2002 to May 
2002 show decreased pain, decreased stiffness, and increased 
strength, with flexion to 170 degrees, abduction to 170 
degrees, internal rotation to 85 degrees, and external 
rotation to 95 degrees.  

Objectively, at the first May 2004 VA examination, the 
examiner noted that the veteran is right-handed.  With regard 
to the left shoulder, the examiner observed a course resting 
tremor in the left upper extremity; left shoulder much higher 
than the right with a prominent scapula; multiple muscle 
spasms, particularly in the trapezius and levator muscles; 
some tenderness of the axilla upon palpation, but no palpable 
foreign body or mass; range of motion in the left arm 
accompanied by pain of 0 to 150 degrees abduction, 0 to 140 
degrees flexion, 0 to 60 degrees internal rotation, and 0 to 
90 degrees external rotation; pain in the left shoulder and 
scapula with resisted movement; and intact strength of 5/5.  
The examiner noted definite fatigue in the left upper 
extremity.  A teardrop-shaped, raised scar, brown at the 
edges with a white center at the eighth or ninth ribs, 
measuring 0.75 cm in length and 0.50 cm at its widest point 
was observed.  X-rays showed a normal-appearing shoulder with 
shrapnel present in the soft tissue of the axilla.  The 
examiner opined that the prominent left scapula and painful 
motion in the right shoulder, as well as the findings of 
muscle spasms and a prominent left scapula are not at least 
as likely as not due to the residual shrapnel.  With respect 
to the pressure and pulling the veteran feels in the scapula 
and shoulder with range of motion, the examiner indicated 
that these symptoms are at least as likely as not due to the 
shrapnel and residual scarring.  Additionally, the examiner 
stated that it is difficult to determine what impairment or 
symptoms of pain are a result of the actual shrapnel versus 
the Parkinsonism.     

At the second May 2004 VA examination, the examiner noted 
tremors worse on the left side than on the right, scoliosis 
of the upper thoracic region, concave to the right side, 
placing the left scapula in a slightly prominent position.  
Physical examination of the left shoulder revealed full 
flexion 0 to 180 degrees, abduction of 0 to 180 degrees, 
internal rotation of 0 to 90 degrees, and external rotation 
of 0 to 90 degrees.  The examiner observed discomfort in the 
trapezius area and the suprascapular muscle during internal 
rotation, but that these are not in continuity with the 
foreign body.  The scar was found to be at the level of the 
ninth rib, well-healed and nontender.  After review of the X-
rays, the examiner indicated that the shrapnel fragment is in 
no way close to the scapulohumeral joint.  He stated that the 
shrapnel is likely imbedded in either the pectoralis muscle, 
adjacent to it, or adjacent to the subscapularis muscle in 
the posterior axillary fold.  The examiner opined that the 
veteran's left shoulder problem, impingement and capsulitis, 
is not caused by, nor the result of, the retained shoulder 
fragment. 

As indicated previously, for a compensable rating under 
Diagnostic Code 5302, the veteran's shrapnel wound must meet 
the criteria of a at least a moderate muscle disability with 
regard to Muscle Group II.  A review of the veteran's service 
medical records does not indicate treatment for shrapnel 
wound.  Further, the evidence does not show consistent 
complaints regarding one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by Muscle Group II, i.e., depression of 
the arm from vertical overhead to hanging at the side, 
downward rotation of the scapula and, in conjunction with 
Muscle Group III, forward and backward swing of the arm.  
Therefore, the Board finds that an initial compensable rating 
under Diagnostic Code 5302 is not supported by the evidence. 

However, the Board notes that the examiner at the second May 
2004 VA examination indicated that the location of the 
shrapnel could be adjacent to the subscapularis muscle.  The 
subscapularis muscle is in Muscle Group IV, rated under 
Diagnostic Code 5304; therefore, it must be considered in a 
separate rating under Diagnostic Code 5302. 

Although, as stated, the veteran's service medical records do 
not indicate treatment for a shrapnel wound, the Board finds 
the evidence to be in equipoise regarding whether the veteran 
has shown consistent complaints with regard to one or more of 
the cardinal signs and symptoms of muscle disability with 
respect to the particular functions controlled by the muscles 
of Muscle Group IV.  Specifically, the Board notes that the 
veteran has shown limitations of internal and external 
rotation and fatigue in his left shoulder, as well as 
pressure, pulling, and pain on motion.  The Board recognizes 
that private treatment records from April 2002 and May 2002 
equate such limitation of motion and pain to impingement and 
capsulitis; however, the Board also observes that such 
symptomology was still present at the first VA examination in 
May 2004.  Further, the first VA examiner noted definite 
fatigue in the left upper extremity.  The examiner opined 
that the pressure and pulling the veteran experienced on 
motion was at least as likely as not caused by the shrapnel 
and scarring, as well as indicated that it is difficult to 
ascertain which symptoms are the result of the shrapnel 
versus the veteran's Parkinson's disease.    

The Board notes that the first VA examiner did not 
specifically address all of the veteran's medical history; 
however, the report indicates that the claims file was 
available and reviewed.  The second VA examiner provided a 
detailed review of the veteran's medical history, but he did 
not comment on fatigue, or any of the cardinal signs and 
symptoms of muscle disability, exhibited by the veteran.  
Further, his opinion that the veteran's impingement and 
capsulitis were not caused by the embedded shrapnel did not 
rule out the possibility that some of the veteran's 
symptomology is related to the shrapnel.  Thus, upon 
consideration of all the evidence of record, the Board finds 
that is at least as likely as not that the veteran has 
fatigue affecting the particular functions of Muscle Group 
IV, to include internal rotation, with pressure, pulling, 
pain, and fatigue to warrant a rating of 10 percent, but no 
higher, under Diagnostic Code 5304.  The preponderance of the 
evidence is against a rating in excess of 10 percent as there 
is no evidence of prolonged hospitalization or loss of deep 
fascia, muscle substance, firm resistance, strength, or 
endurance. 

As the veteran has complaints of difficulty holding arms 
overhead, the Board has also considered a separate rating 
under Diagnostic Code 5301.  Diagnostic Code 5301 addresses 
Muscle Group I, including the trapezius, levator scapulae, 
and serratus magnus, which functions include elevation of the 
arm above the shoulder.  However, as no evidence has 
associated any of these muscles with the location of the 
embedded shrapnel, the Board finds that a rating based on 
symptomology related to Muscle Group I is not warranted.   
 
The Board has also considered the veteran's argument that a 
separate rating for his scar is warranted.  However, the 
veteran's scar has been reported as being well-healed and 
nontender.  Thus, a separate evaluation for the veteran's 
scar is not supported by the evidence.  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.  
     
As indicated, the Board has considered the effects of any 
limitation of motion due to pain or any other functional 
impairment resulting from the veteran's shrapnel wound.  
However, the Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected disability 
are contemplated in the 10 percent rating herein assigned.  
There is no indication that pain, due to the shrapnel wound, 
has caused functional loss greater than that contemplated by 
the 10 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Specifically, the evidence of record fails 
to demonstrate any muscle, tendon, bone, artery, nerve, or 
joint damage.  Therefore, a review of the record, to include 
the veteran's subjective complaints and the objective medical 
evidence, otherwise fails to reveal any additional functional 
impairment associated with the veteran's shrapnel wound to 
warrant consideration of alternate rating codes.  

Additionally, referral for extra-schedular consideration has 
been contemplated.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2006).  The Board finds no evidence that the veteran's 
service-connected muscle disability present such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial compensable rating for shrapnel 
wound to left axilla area with retained foreign body and scar 
with respect to Muscle Group II is denied.

Entitlement to a separate rating of 10 percent, but no 
higher, for shrapnel wound to left axilla area with retained 
foreign body and scar with respect to Muscle Group IV is 
granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


